 

Exhibit 10.1

 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.

 

20% UNSECURED PROMISSORY NOTE



    US $145.000.00 JULY 25, 2017





 

FOR VALUE RECEIVED, First Capital Real Estate Operating Partnership, L.P., a
Delaware limited partnership (the “Company”), promises to pay to PhotoMedex,
Inc. (the “Holder”), the principal sum of ONE HUNDRED THOUSAND FORTY-FIVE
THOUSAND DOLLARS ($145,000.00) (the “Principal”) in lawful money of the United
States of America, with interest payable thereon at the rate of twenty percent
(20%) per annum. The principal amount hereof, an origination fee of Seven
Thousand Five Hundred Dollars ($7,500.00) (the “Origination Fee”) and all
accrued but unpaid interest thereon shall be paid in full to the Holder by or on
fifty (50) days from the date of this Note, or by or on September 1, 2017 (the
“Maturity Date”).

 

Capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in that certain Interest Contribution Agreement, dated as of
March 31, 2017, as amended by the Waiver of First Closing Conditions dated May
17, 2017 and the Waiver of Second Closing Conditions dated July 3, 2017
(collectively, the “ICA”), pursuant to which the Holder is acquiring this 20%
Unsecured Promissory Note (this “Note”).

 

The following is a statement of the rights of the Holder of this Note and the
terms and conditions to which this Note is subject, and to which the Holder, by
acceptance of this Note, agrees:

 

1.            Disbursements and Principal Reduction. This Note is a standalone
Note of the Company in the aggregate principal amount of One Hundred Forty-Five
Thousand Dollars ($145,000), with the first disbursement of Forty-Five Thousand
Dollars ($45,000) being made on July 13, 2017; the second disbursement of Fifty
Thousand Dollars ($50,000) being made on July 25, 2017; and the third
disbursement of Fifty Thousand Dollars ($50,000) to be made on a date to be
determined. If the third disbursement is not made, in whole or in part, the
amount of the Principal of this Note shall be reduced by an amount equal to the
non-disbursed funds.

 





 

 

2.            Principal Repayment. The outstanding Principal amount of this Note
shall be amortized and payable in accordance with the amortization schedule set
forth on Exhibit A to this Note (the “Amortization Schedule”) with all of the
unpaid Principal being fully paid on the Maturity Date, unless this Note has
been earlier redeemed as described below.

 

3.            Interest.

 

(a)           Computation. Interest (the “Interest”) shall accrue on the unpaid
principal amount of this Note from the date hereof until such principal amount
is repaid in full at the rate of twenty percent (20%) per annum. Interest shall
be paid in accordance with the Amortization Schedule with all unpaid Interest
being paid on the Maturity Date or the date of the redemption of this Note
pursuant to Section 5 below (the “Redemption Date”). All computations of the
Interest rate hereunder shall be made on the basis of a 360-day year of twelve
30-day months. In the event that any Interest rate provided for herein shall be
determined to be unlawful, such Interest rate shall be computed at the highest
rate permitted by applicable law. Any payment by the Company of any Interest
amount in excess of that permitted by law shall be considered a mistake, with
the excess being applied to the principal of this Note without prepayment
premium or penalty.

 

(b)          Taxes, Charges, and Expenses. The Company, at its own cost, shall
report interest income, if any, to the IRS and/or other applicable tax
authorities and to the Holder on a Form 1099-INT or other appropriate form in
accordance with applicable law. The Company shall bear sole responsibility for
any costs or fees in connection with the payment of Interest with respect to
this Note, including, but not limited to, wire transfer fees, bank check fees
and escrow agent fees.

 

4.            Security. This Note is secured by the salary of the Holder’s Chief
Executive Officer, Suneet Singal, who has agreed to freeze his salary from the
Holder at its current payment level as of the date of this Note, and to pledge
that salary as collateral for this loan. Should the Company be unable to re-pay
the loan, the Holder shall be entitled to withhold the full amount of Mr.
Singal’s after-tax salary to service the loan until such time as the loan,
including the origination fee and interest accrued upon the loan and fee, are
repaid.

 

5.            Redemption and Clawback. The Company will have the right to redeem
all or any portion of the Note at any time prior to the Maturity Date. The
Company must provide at least ten (10) days prior notice to the Holders of
redemption. The redemption price will be payable in cash and is equal to the
then outstanding principal amount of this Note plus accrued but unpaid Interest
thereon.

 

In the event that the Company fails to pay the outstanding principal and
Origination Fee, plus interest, to the Holder by the maturity date, the Holder
shall have the right to reduce the shares issued to the Company in the First
Closing under the ICA, in an amount equal to the Terminal Value of the Loan,
which is herein defined as equaling the principal amount plus the Origination
Fee, plus accrued and unpaid interest.

 



2

 

 

6.           Events of Default. In the event that any of the following (each, an
“Event of Default”) shall occur:

 

(a)          Non-Payment. The Company shall default in the payment of the
principal of, or accrued interest on, this Note as and when the same shall
become due and payable, whether by acceleration or otherwise; or

 

(b)          Default in Covenants. The Company shall default in any material
manner in the observance or performance of the affirmative or negative covenants
or agreements set forth in the ICA, this Note, or any other Transaction Document
(as defined in the ICA) (collectively, the “Transaction Documents”); or

 

(c)          Breach of Representations and Warranties. The Company materially
breaches any representation or warranty contained in the Transaction Documents;
or

 

(d)          Judgments. Any final, non-appealable judgment, decree or order for
the payment of money is entered against any of the Company or the Company’s
subsidiaries, if any, in an amount equal to $ 100,000 or more and the same
remains unsatisfied or unbonded for more than thirty (30) days; or

 

(e)          Nationalization. The confiscation, expropriation or nationalization
by any governmental authority to which the Company or a Subsidiary is subject of
any material property or assets of the Company or its Subsidiaries, taken as a
whole; or

 

(f)           Illegality of Note. Any court of competent jurisdiction issues an
order declaring the Note or any provision thereunder to be illegal; or

 

(g)          Cross Default. There occurs with respect to any agreement,
indenture or instrument under which the Company has Indebtedness of $100,000 or
more in the aggregate: (i) a default with respect to any payment obligation
thereunder that then entitles the holder thereof to declare such indebtedness to
be due and payable prior to its stated maturity, or (ii) any other default
thereunder that entitles, and has caused, the holder thereof to declare such
indebtedness to be due and payable prior to its stated maturity; or

 

(h)          Bankruptcy. The Company shall: (i) admit in writing its inability
to pay its debts as they become due; (ii) apply for, consent to, or acquiesce
in, the appointment of a trustee, receiver, sequestrator or other custodian for
the Company or any of its property, or make a general assignment for the benefit
of creditors; (iii) in the absence of such application, consent or acquiesce in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or for any part of its property; or (iv)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for
relief;

 



3

 

 

then, and so long as such Event of Default is continuing for a period of two (2)
business days in the case of non-payment under Section 7(a), a period of five
(5) business days in the case of a cross-default under Section 7(g), or for a
period of thirty (30) calendar days in the case of events under Sections 7(b)
through 7(f) (and the event which would constitute such Event of Default, if
curable, has not been cured), by written notice to the Company from the Holders
of a majority in interest of the principal amount of the Note then outstanding
(or from any collateral agent acting on behalf of such Holders), all obligations
of the Company under this Note shall be immediately due and payable without
presentment, demand, protest or any other action nor obligation of the Holder of
any kind, all of which are hereby expressly waived, and Holder may exercise any
other remedies the Holder may have at law or in equity. If an Event of Default
specified in Section 7(h) above occurs, the principal of, and accrued interest
on, all the Note shall automatically, and without any declaration or other
action on the part of any Holder, become immediately due and payable.

 

7.           Affirmative Covenants of the Company. The Company hereby agrees
that, so long as the Note remains outstanding and unpaid, or any other amount is
owing to the Holder hereunder, the Company will:

 

(a)          Corporate Existence and Qualification. Take the necessary steps to
preserve its corporate existence and its right to conduct business in all states
in which the nature of its business requires qualification to do business;

 

(b)           Books of Account. Keep its books of account in accordance with
good accounting practices;

 

(c)           Insurance. Maintain insurance with responsible and reputable
insurance companies or associations, as determined by the Company in its sole
but reasonable discretion, in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company operates;

 

(d)           Compliance with Law. Comply with the charter and bylaws or other
organizational or governing documents of the Company, and any law, treaty, rule
or regulation, or determination of an arbitrator or a court or other
governmental authority, in each case applicable to or binding upon the Company
or any of its property or to which each of the Company or any of its properties
is subject;

 

(e)           Taxes. Duly pay and discharge all taxes or other claims, which
might become a lien upon any of its property except to the extent that any
thereof are being in good faith appropriately contested with adequate reserves
provided therefore;

 

(f)            Waiver. The Company further attests and agrees that it will
contribute all mandatory properties as required under the ICA and will waive, if
necessary, any closing conditions listed in Section 7 of the ICA or elsewhere
requiring the Holder to maintain its listing and active trading of its stock on
any of the NASDAQ markets.

 



4

 

 

(g)          Use of Proceeds. Use the proceeds of the Note solely for the
purposes described herein, including the payment of all outstanding amounts due
to vendors of the hotel property located in Amarillo, Texas.

 

(h)          Notice of Known Events of Default. The Company shall furnish to the
Holder a notice of any occurrence of an Event of Default, and what action the
Company is taking or proposes to take with respect thereto, promptly after such
Event of Default becomes known to the Company.

 

(i)           Further Assurances. The Company shall execute and deliver any and
all such further documents and take any and all such other actions as may be
reasonably necessary or appropriate to carry out the intent and purposes of this
Note and to consummate the transactions contemplated herein.

 

8.            Negative Covenants of the Company. The Company hereby agrees that,
so long as this Note remains outstanding and unpaid it will not, nor will it
permit any of its Subsidiaries, without the consent of the holders of a majority
in principal amount of the Note, to:

 

(a)          Indebtedness for Borrowed Money. Incur, or permit to exist, any
Indebtedness (as defined below) for borrowed money in excess of $500,000 during
period beginning on the date hereof and ending on the Maturity Date, except as
already outstanding with regard to the current properties held by the Company.
For purposes of this Section 9(a), “Indebtedness” shall mean: (i) all
obligations of the Company for borrowed money or with respect to deposits or
advances of any kind, (ii) all obligations of the Company evidenced by bonds,
debentures, Note or other similar instruments, (iii) all obligations of the
Company for the deferred purchase price of property or services, except current
accounts payable arising in the ordinary course of business and not overdue
beyond such period as is commercially reasonable for the Company’s business,
(iv) all obligations of the Company under conditional sale or other title
retention agreements relating to property purchased by the Company, (v) all
payment obligations of the Company with respect to interest rate or currency
protection agreements, (vi) all obligations of the Company as an account party
under any letter of credit or in respect of bankers’ acceptances, (vii) all
obligations of any third party secured by property or assets of such Person
(regardless of whether or not the Company is liable for repayment of such
obligations); (viii) all guarantees of the Company and (ix) the redemption price
of all redeemable preferred stock of the Company, but only to the extent that
such stock is redeemable at the option of the holder or requires sinking fund or
similar payments at any time prior to the Maturity Date. Indebtedness shall not
mean the Principal or Interest due under the Note;

 

(b)         Loans; Investments. Lend or advance money, credit or property to or
invest in (by capital contribution, loan, purchase or otherwise) any Person in
excess of $10,000 except: (i) investments in United States Government
obligations, certificates of deposit of any banking institution with combined
capital and surplus of at least $200,000,000; (ii) accounts receivable arising
out of sales in the ordinary course of business; (iii) inter-company loans
between and among the Company and its Subsidiaries; and (iv) any investment in
contemplation of an acquisition of a company that is in the same or a similar
line of business as the Company;

 



5

 

 

(c)          Redemptions, Dividends and Distributions. Redeem, repurchase or pay
dividends or make any other distribution on shares of the capital stock of the
Company other than inter-company dividends, and distributions between and among
the Company and its Subsidiaries;

 

(d)          Liens. Create, assume or permit to exist, any lien on any of its
property or assets now owned or hereafter acquired except (i) liens in favor of
the Holder; (ii) liens incidental to the conduct of its business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances or credit and which do not
materially impair the use thereof in the operation of its business; (iii) liens
for taxes or other governmental charges which are not delinquent or which are
being contested in good faith and for which a reserve shall have been
established in accordance with generally accepted accounting principles; and
(iv) purchase money liens granted to secure the unpaid purchase price of any
fixed assets purchased within the limitations of Section 8(g) hereof;

 

(e)          Contingent Liabilities. Assume, endorse, be or become liable for or
guarantee the obligations of any Person, contingently or otherwise, excluding
however, the endorsement of negotiable instruments for deposit or collection in
the ordinary course of business or guarantees of the Company made within the
limitations of Section 8(a) hereof;

 

(f)           Sales of Receivables; Sale - Leasebacks. Sell, discount or
otherwise dispose of Note, accounts receivable or other obligations owing to the
Company, with or without recourse, except for the purpose of collection in the
ordinary course of business; or sell any asset pursuant to an arrangement to
thereafter lease such asset from the purchaser thereof;

 

(g)          Capital Expenditures; Capitalized Leases. Expend in the aggregate
for the Company and all its Subsidiaries in excess of $1,000,000 in any fiscal
year for Capital Expenditures (as defined below), including payments made on
account of Capitalized Leases (as defined below). For purposes of the foregoing,
Capital Expenditures shall include payments made on account of any deferred
purchase price or on account of any indebtedness incurred to finance any such
purchase price. “Capital Expenditures” shall mean for any period, the aggregate
amount of all payments made by any Person directly or indirectly for the purpose
of acquiring, constructing or maintaining fixed assets, real property or
equipment which, in accordance with generally accepted accounting principles,
would be added as a debit to the fixed asset account of such Person, including,
without limitation, all amounts paid or payable with respect to Capitalized
Lease Obligations and interest which are required to be capitalized in
accordance with generally accepted accounting principles. “Capitalized Lease”
shall mean any lease the obligations to pay rent or other amounts under which
constitute Capitalized Lease Obligations. “Capitalized Lease Obligations” shall
mean as to any Person, the obligations of such Person to pay rent or other
amounts under a lease of (or other agreement conveying the right to use) real
and/or personal property which obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under
generally accepted accounting principles and, for purposes of this Note, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with generally accepted accounting principles;

 



6

 

 

(h)          Nature of Business. Materially alter the nature of the Company’s
business or otherwise engage in any business other than the business engaged in
or proposed to be engaged in on the date of this Note;

 

(i)           Stock of Subsidiaries. Sell or otherwise dispose of any Subsidiary
or permit a Subsidiary to issue any additional shares of its capital stock
except pro rata to its stockholders; and

 

(j)           Accounting Changes. Make, or permit any Subsidiary to make any
change in their accounting treatment or financial reporting practices except as
required or permitted by generally accepted accounting principles in effect from
time to time.

 

(k)          Merger or Sale.

 

(i)            Except for the pending transaction with PHMD, and for the pending
sale of the Amarillo Hotel Property, the Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, consolidate or merge with or
into another Person (whether or not the Company or such Subsidiary is the
surviving corporation), or sell, assign, transfer, convey or otherwise dispose
of all or substantially all of the properties or assets of the Company and its
Subsidiaries taken as a whole in one or more related transactions, to any other
Person, unless (A) either the Company or such Subsidiary is the surviving
corporation or the Person formed by or surviving any such consolidation or
merger (if other than the Company or such Subsidiary) or to which such sale,
assignment, transfer, conveyance or other disposition shall have been made is a
corporation organized or existing under the laws of the United States, any state
thereof or the District of Columbia, (B) the Person formed by or surviving any
such consolidation or merger (if other than the Company or such Subsidiary) or
the Person to which such sale, assignment, transfer, conveyance or other
disposition shall have been made (1) assumes in writing all the obligations of
the Company under the Note and the other Transaction Documents and (2) causes to
be delivered to each Holder of any Note an opinion of nationally recognized
independent counsel, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof, and (C) immediately after such transaction, no default or
Event of Default exists.

 

The foregoing paragraph in this Section 9(k)(i) shall not apply to (x) a merger
of the Company with an Affiliate with no material assets, liabilities or
operations solely for the purpose of reincorporating the Company in another
jurisdiction; or (y) any consolidation or merger, or any sale, assignment,
transfer, conveyance, lease or other disposition of assets between or among the
Company and its Subsidiaries; provided, however, that such consolidation or
merger shall comply with subclauses (A) and (B) in the foregoing paragraph.

 

(ii)          Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the assets of the Company or any of its Subsidiaries permitted by Section
9(k)(i) hereof, the successor corporation formed by such consolidation or into
or with which the Company or such Subsidiary is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Note referring to the “Company,” or to a “Subsidiary” shall
refer instead to the successor corporation and not to the Company or such
Subsidiary, as the case may be), may exercise every right and power of the
Company or such Subsidiary under this Note with the same effect as if such
successor Person had been named as the Company or a Subsidiary herein and shall
be bound by every obligation and liability of the Company or such Subsidiary
under this Note and the other Transaction Documents, however, that the
predecessor Person shall not be relieved from the obligation to pay the
principal of and interest on the Note.

 



7

 

 

(1)          Transactions with Affiliates. Except for transactions contemplated
by the Transaction Documents or as otherwise approved by the Board (including a
majority of the independent directors then on the Board, if any), the Company
shall not, and shall cause its Subsidiaries not to enter into any transaction
with any director, officer, employee or holder of more than five percent of the
outstanding capital stock of any class or series of capital stock of the Company
or any Subsidiary, member of the family of any such person, or any corporation,
partnership, trust or other entity in which any such person, or member of the
family of any such person, is a director, officer, trustee, partner or holder of
more than five percent of the outstanding capital stock thereof.

 

(m)        Amendment of Organization Documents. The Company shall not and shall
not permit any Subsidiary to amend, restate, supplement or otherwise modify its
or any Subsidiary’s governing organizational documents if the effect of such
amendment, restatement, supplement, modification or waiver would be adverse to
any Holder.

 

9.            Holder Not Deemed a Stockholder. No Holder, as such, of this Note
shall be entitled to vote or receive dividends or be deemed the holder of shares
of the Company for any purpose, nor shall anything contained in this Note be
construed to confer upon the Holder hereof, as such, any of the rights at law of
a stockholder of the Company.

 

10.          Mutilated, Destroyed, Lost or Stolen Note. If this Note shall
become mutilated or defaced, or be destroyed, lost or stolen, the Company shall
execute and deliver a new note of like principal amount in exchange and
substitution for the mutilated or defaced Note, or in lieu of and in
substitution for the destroyed, lost or stolen Note certificate. In the case of
a mutilated or defaced Note certificate, the Holder shall surrender such Note
certificate to the Company. In the case of any destroyed, lost or stolen Note
certificate, the Holder shall furnish to the Company: (i) evidence to its
satisfaction of the destruction, loss or theft of such Note certificate and (ii)
such security or indemnity (which shall not include the posting of any bond) as
may be reasonably required by the Company to hold the Company harmless.

 

11.          Waiver of Demand, Presentment, etc. The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder. The Company agrees that, in the event of an Event of
Default, to reimburse the Holder for all reasonable costs and expenses
(including reasonable legal fees of one counsel) incurred in connection with the
enforcement and collection of this Note.

 



8

 

 

12.         Payment. All payments with respect to this Note shall be made in
lawful money of the United States of America, at the address of the Holder as of
the date hereof or as designated in writing by the Holder from time to time. The
receipt by the Holder of immediately available funds shall constitute a payment
of principal and interest hereunder and shall satisfy and discharge the
liability for principal and interest on this Note to the extent of the sum
represented by such payment. Payment shall be credited first to the accrued
interest then due and payable and the remainder applied to principal.

 

13.         Assignment. The rights and obligations of the Company and the Holder
of this Note shall be binding upon, and inure to the benefit of, the successors
and permitted assigns of the parties hereto. To complete an assignment or
transfer this Note, the Holder shall deliver a completed and executed Form of
Assignment attached hereto as Exhibit B and surrender and deliver this Note,
duly endorsed, to the Company’s office or such other address which the Company
shall designate, upon receipt of which a new Note, in substantially the form of
this Note (any such new Note, a “New Note”), evidencing the portion of this Note
so transferred shall be issued to the transferee and a New Note evidencing the
remaining portion of this Note not so transferred, if any, shall be issued to
the transferring Holder. The acceptance of the New Note by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations in respect of the New Note that the Holder has in respect of
this Note. Interest and principal are payable only to the registered Holder of
this Note set forth on the books and records of the Company.

 

14.         Waiver and Amendment. Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the Holders of a majority in principal amount of the Note then
outstanding.

 

15.         Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if given in accordance with the provisions of the ICA.

 



9

 

 

16.         Governing Law; Arbitration. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced solely and exclusively in accordance with
the laws of the Commonwealth of Pennsylvania without regard to any statutory or
common-law provision pertaining to conflicts of laws. The Parties agree that
courts of competent jurisdiction in Montgomery County, Pennsylvania and the
United States District Court for the Eastern District of Pennsylvania shall have
concurrent jurisdiction with the arbitration tribunals of the American
Arbitration Association for purposes of entering temporary, preliminary and
permanent injunctive relief with regard to any action arising out of any breach
or alleged breach of this Agreement. The Parties agree to submit to the personal
jurisdiction of such courts and any other applicable court within the
Commonwealth of Pennsylvania. The Parties further agree that the mailing of any
process shall constitute valid and lawful process against each Party hereto. The
Parties waive any claim that any of the foregoing courts is an inconvenient
forum.

 

17.         Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.

 

18.         Headings. Section headings in this Note are for convenience only,
and shall not be used in the construction of this Note.

 

[Signature Page Follows]



10

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first above written.

 

  First Capital Real Estate Operating Partnership, L.P.       By: /s/ Suneet
Singal     Name: Suneet Singal     Title:   Chief Executive Officer

11

 

 

EXHIBIT A

 

Amortization Schedule

 

(to be determined)

 





 

 



Exhibit B

 

FORM OF ASSIGNMENT

 

TO:        NAME

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________________(name), ______________________________ (address),
US$________________ of 20% Unsecured Promissory Note (“Note”) of First Capital
Real Estate Operating Partnership, L.P. (the “Company”), including any and all
accrued and unpaid interest owing thereon, registered in the name of the
undersigned on the records of the Company represented by the within certificate,
and irrevocably appoints_______________________________the attorney of the
undersigned to transfer the said securities on the books or register with full
power of substitution.

 

DATED this________________________day of,____________________, 20_____.

 

    (Signature of Registered Note Holder)           (Print name of Registered
Note Holder)  





 

Instructions:

  

1.Signature of Holder must be the signature of the person appearing on the face
of the Note.

  

2.If the transfer of Note is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
fiduciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Company.

 





